Citation Nr: 1721340	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for residuals of right anterior cruciate ligament tear with osteoarthritis (hereinafter "right knee disability"), in excess of 0 percent from March 6, 2009 to October 2, 2013, and in excess of 10 percent from October 2, 2013 to October 30, 2014, and from February 1, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 2001 to March 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2009, January 2015, March 2016, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for service connection for right knee ACL degenerative changes was received in February 2009 (prior to the Veteran's separation from active service).  The June 2009 rating decision granted service connection for residuals of right anterior cruciate ligament tear and assigned a noncompensable (0 percent) disability rating effective March 6, 2009 (the day after separation from active service).    

The January 2015 rating decision granted a temporary total (100 percent) disability rating for convalescence following right knee surgery, see 38 C.F.R. § 4.30 (2016), from October 30, 2014 to February 1, 2015, and assigned a noncompensable (0 percent) disability rating from February 1, 2015.  

In July 2015, the RO found that a claim for entitlement to a TDIU had been raised as part and parcel of appeal for a higher initial disability rating for the service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The March 2016 rating decision, in pertinent part, denied a TDIU.  The August 2016 rating decision granted a 10 percent initial disability rating for the service-connected right knee disability from October 2, 2013 to October 30, 2014, and from February 1, 2015, creating "staged" initial disability ratings. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  




REMAND

Initial Rating Right Knee Disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See March 2009 and May 2016 VA examination reports.  While the most recent VA examination report includes a question about weight-bearing, the question only asks about pain, not range of motion and does not indicate ranges of motion on both active and passive testing.     

TDIU

The Board finds that any decision with respect to the initial rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of higher initial ratings for the service-connected right knee disability currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the right knee disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also July 2015 written statement (Veteran contends he is not able to maintain gainful employment because of the severity of the service-connected disabilities, including the right knee disability).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the right knee disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.   

The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of higher initial ratings for the right knee disability; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




